Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	The After-Final claim set filed 1/4/2022 is hereby entered. 
	Claims 1-20 in the claim set filed 1/4/2022 are allowed.
The following is an examiner’s statement for reason of allowance: 

	Independent Claim 1 and dependent Claims 2-16 were designated as being allowable in the Final Rejection filed 12/14/2021 and are still in condition for allowance. 
Regarding independent Claim 17: Independent Claim 17 now comprises the subject matter of dependent Claim 18 (Claim 18 from the claim set filed 4/7/2021) which was indicated as being allowable in the Final Rejection filed 12/14/2021. Thus, the subject matter of Claim 17 as is now claimed is neither anticipated nor rendered obvious by any known prior art. No rejections remain and Independent Claim 17 and dependent Claims 18-20 are consequently allowed. 

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        1/12/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762